
	
		IV
		112th CONGRESS
		1st Session
		S. CON. RES. 6
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 17, 2011
			Referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Commending the National Association for the
		  Advancement of Colored People on the occasion of its 102nd
		  anniversary.
	
	
		Whereas
			 the National Association for the Advancement of Colored People (referred to in
			 this preamble as the NAACP), originally known as the National
			 Negro Committee, was founded in New York City on February 12, 1909, the
			 centennial of the date on which President Abraham Lincoln was born, by a
			 multiracial group of activists who met in a national conference to discuss the
			 civil and political rights of African-Americans;
		Whereas
			 the NAACP was founded by a distinguished group of leaders in the struggle for
			 civil and political liberty, including Ida Wells-Barnett, W.E.B. DuBois, Henry
			 Moscowitz, Mary White Ovington, Oswald Garrison Villard, and William English
			 Walling;
		Whereas
			 the NAACP is the oldest and largest civil rights organization in the United
			 States;
		Whereas
			 the NAACP National Headquarters is located in Baltimore, Maryland;
		Whereas
			 the mission of the NAACP is to ensure the political, educational, social, and
			 economic equality of rights of all people and to eliminate racial hatred and
			 racial discrimination;
		Whereas
			 the NAACP is committed to achieving its goals through nonviolence;
		Whereas
			 the NAACP advances its mission through reliance on the press, the petition, the
			 ballot, and the courts;
		Whereas
			 the NAACP has been persistent in the use of legal and moral persuasion, even in
			 the face of overt and violent racial hostility;
		Whereas
			 the NAACP has used political pressure, marches, demonstrations, and effective
			 lobbying to serve as the voice, as well as the shield, for minorities in the
			 United States;
		Whereas
			 after years of fighting segregation in public schools, the NAACP, under the
			 leadership of Special Counsel Thurgood Marshall, won one of its greatest legal
			 victories in the decision issued by the Supreme Court in Brown v. Board of
			 Education (347 U.S. 483 (1954));
		Whereas
			 in 1955, NAACP member Rosa Parks was arrested and fined for refusing to give up
			 her seat on a segregated bus in Montgomery, Alabama, an act of courage that
			 would serve as the catalyst for the largest grassroots civil rights movement in
			 the history of the United States;
		Whereas
			 the NAACP was prominent in lobbying for the passage of—
			(1)the Civil Rights Act of 1957 (Public Law
			 85–315; 71 Stat. 634);
			(2)the Civil Rights Act of 1960 (Public Law
			 86–449; 74 Stat. 86);
			(3)the Civil Rights Act of 1964 (Public Law
			 88–352; 78 Stat. 241);
			(4)the Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.);
			(5)the Fannie Lou Hamer, Rosa Parks, Coretta
			 Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr.
			 Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006
			 (Public Law 109–246; 120 Stat. 577); and
			(6)the Fair Housing Act (42 U.S.C. 3601 et
			 seq.);
			Whereas
			 in 2005, the NAACP launched the Disaster Relief Fund to help hurricane
			 survivors rebuild their lives in the States of Louisiana, Mississippi, Texas,
			 Florida, and Alabama;
		Whereas
			 in the 110th Congress, the NAACP was prominent in lobbying for the passage of
			 H. Res. 826, the resolved clause of which expresses that—
			(1)the hanging of nooses is a horrible act
			 when used for the purpose of intimidation;
			(2)under certain circumstances, the hanging of
			 nooses can be criminal; and
			(3)the hanging of nooses should be
			 investigated thoroughly by Federal authorities, and any criminal violations
			 should be vigorously prosecuted;
			Whereas
			 in 2008, the NAACP vigorously supported the passage of the Emmett Till Unsolved
			 Civil Rights Crime Act of 2007 (28 U.S.C. 509 note), a law that puts additional
			 Federal resources into solving the heinous crimes that occurred during the
			 early days of the civil rights struggle that remain unsolved and brings those
			 who perpetrated those crimes to justice;
		Whereas
			 the NAACP has helped usher in the new millennium by charting a bold course,
			 beginning with the appointment of the youngest President and Chief Executive
			 Officer in the history of the organization, Benjamin Todd Jealous, and its
			 youngest female Board Chair, Roslyn M. Brock;
		Whereas
			 under the leadership of Benjamin Todd Jealous and Roslyn M. Brock, the NAACP
			 has outlined a strategic plan to confront 21st century challenges in the
			 critical areas of health, education, housing, criminal justice, and the
			 environment;
		Whereas
			 on July 16, 2009, the NAACP celebrated its centennial anniversary in New York
			 City, highlighting an extraordinary century of Bold Dreams, Big
			 Victories with a historic address from the first African-American
			 President of the United States, Barack Obama; and
		Whereas
			 as an advocate for sentencing reform, the NAACP applauded the enactment of the
			 Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), a landmark
			 piece of legislation that reduces the quantity of crack cocaine that triggers a
			 mandatory minimum sentence for a Federal conviction of crack cocaine
			 distribution from 100 times that of people convicted of distributing the drug
			 in powdered form to 18 times that sentence: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 102nd anniversary of the
			 historic founding of the National Association for the Advancement of Colored
			 People; and
			(2)commends the National Association for the
			 Advancement of Colored People on the occasion of its anniversary for its work
			 to ensure the political, educational, social, and economic equality of all
			 people.
			
	
		
			Passed the Senate
			 February 16, 2011.
			Nancy Erickson,
			Secretary
		
	
